NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DINA RICH,                                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2448
                                            )
JOANNA LEIVA,                               )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christine K. Vogel,
Associate Senior Judge, and Jared E.
Smith, Acting Circuit Judge.

William S. Foley and Kymberly A. Starr of
William S. Foley, P.A., Tampa, for Appellant.

No appearance by Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.